DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on September 29, 2020 has been entered. Claims 1-6 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 National Stage Entry of PCT No. CN2019/130324 filed on December 31, 2019 which claims benefit of Chinese Patent Application No. CN201910438767.5 field on May 24, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central disk, four peripheral disks, and four short beams,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the recitations of “enhancing the stirring effect” as recited in line 7 and “to improve the mud discharge efficiency” as recited in line 8 are considered purported merits.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of “connected with the each of the peripheral disks and the one of the four cutting edges” in line 38 should likely be –connected with one of the peripheral disks and one of the four cutting edges--   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is a list of such examples that must be considered as merely examples and not encompassing all of the errors present in the claims.  Applicant is required to thoroughly review all of the claims for similar and additional errors and make all necessary changes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites “a mud suction port, which penetrates through a front end and a rear end of the hollow main drill pipe” in lines 11-12. It is unclear as to “a font end” and “a rear end” are referring to as the main drill pipe is a cylinder as therefore does not have “a front end” or “a rear end”. For the purposes of Examination it appears as if the mud suction port penetrates through the outer surface of the main drill pipe in two locations located opposite one another on the circumference of the main drill pipe, effectively forming two ports through the main drill pipe surface. 
The recitation of “the four peripheral disks are arranged opposite to the four cutting edges up and down” in lines 20-21 in unclear as where the four peripheral disks are arranged with respect to the four cutting edges. For example it is unclear as to how four cutting disks can be located both up and down relative to the four cutting edges. Additionally, the term opposite does not disclose how the peripheral  disks are opposite to the cutting edges, for example what they are opposite in relation to.
The recitation of “two sealed end covers are installed at a lower surface of each of the peripheral disks and an upper surface of each of the four cutting edges” is unclear as to whether two sealed end covers are installed at a lower surface of each of the peripheral disks and two end covers are installed at an upper surface of four cutting edges or if only one end cover is installed at each location. 
The claim recites “an upper surface of one of the four cutting edges” in line 23, It is unclear as to whether all four cutting edges have end covers installed at an upper surface or if only one cutting edge has an end cover installed at an upper surface. From review of Figure 2 it appears as if one end cover is installed at an upper surface of each of the cutting edges.
The recitation of “wherein the two end covers are opposite to each other up and down” in line 25 is unclear as what “up and down” are relative too.  For example, are they related to an uphole end and a downhole end of the drilling rig when inserted into a borehole or to a different up and down relationship.
The recitation of “two bearings are installed between one of the two sealed end covers” in lines 27-28 is unclear clear as to whether two bearings are installed between the each of the sealed end covers and the peripheral disks and each of sealed end covers and the four cutting edges or if only one bearing is installed between the each of the sealed end covers and the peripheral disks and each of sealed end covers and the four cutting edges.  
Appropriate correction and/or clarification is required. 
Claim 5: Claim 5 recites the limitation "the hollow mud discharge pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “the hollow mud discharge pipe which is located at the middle portion of the hollow main drill pipe” is unclear as to whether the hollow mud discharge pipe is part of the main drill pipe or if it is an entirely different pipe.  Further, it is unclear as to whether the hollow mud discharge pipe is centrally located within the main drill pipe string or whether the hollow mud discharge pipe is located within the bore of the hollow main drill pipe.
The recitation of “the mud suction port and the passive impellers are located at the same level” is unclear as to what “the same level” is referring too. For example, is the “same level” referring to the same position along the longitudinal axis of the tool or the same depth within the borehole or some other level. 
Appropriate correction and/or clarification is required. 
Claims 2-4 and 6 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims contain allowable subject matter over the closest prior art “herein Yuan et al.,  Chinese Patent Application No. 109681116 A (hereinafter Yuan)” and “herein Xu et al., Chinese Patent No. CN 101245596 A (hereinafter Xu)”, for the following reasons: 
Yuan discloses a multi-impeller passive-rotating-stirring-type rotary drilling rig for open caissons, the drilling rig comprising a hollow main drill pipe (connecting rod 3), a drill bit (main drill 5), four impeller shafts (connecting rod 3), four passive impellers (secondary drill 4) and a rotation bracket (rotating components 1/2), wherein: 
the rotation bracket comprises a central disk (rotating component 1), four short beams (rotating components 2), wherein the four short beams (2) are uniformly distributed along a circumferential direction at an outer side of the central disk (1), 
the hollow main drill pipe (3) passes through the central disk (1) and is fixedly connected with the rotation bracket (1/2) through the central disk (1) rotating member is engaged with a main gear, the rotating member 2 of the drive gear with the main gear, see Fig 1-2, pg 5 par 3); 
the drill bit (5) is coaxially fixed with the hollow main drill pipe (3) at a bottom end thereof; 
bearings (bearing 602) are installed in a through hole (601) along impeller shafts (connecting rods 3); and 
each of the passive impellers (secondary drill 4), which is fixedly connected with a middle portion of the each of the impeller shafts (connecting rods 3), comprises blades centered on the each of the impeller shafts (3) and uniformly distributed along a circumferential direction of the each of the impeller shafts (see Fig 1-3).
Yuan does not disclose the specific structure of the open caisson rotary drill bit as disclosed in the claims including four peripheral disks, a mud suction port, four cutting edges along the drill bit, multiple teeth along the cutting edges, sealed end covers, bearings, and six blades. 

Xu discloses a multi-directional stereoscopic stirring drill bit for soft soil or mellow soil reinforcing stirring pile, comprising a drill rod (1), a front drill tip (4) located at the front end of the drill rod (1), and main blades (2) fixed on the drill rod (1); each main blade (2) is provided with a set of stirring wheels (3) which are not powered and rotate with the main blades (2) as rotating shafts during the rotation of the drill rod (1), and the stirring wheels (3) are provided with three linear stirring blades (5) which are angled at 120 degrees with each other. During construction, the energy supplied by the rotation of the drill rod (1) is used to realize the rotation of the stirring blades (5) by means of the reaction force of the formation, so as to accomplish the multi-directional stereoscopic stirring of the formation by the combination of the main blades (2) and the stirring wheels (3), thereby achieving the purpose of stirring to form a pile and reinforce the foundation.
Xu does not disclose the specific structure of the open caisson rotary drill bit as disclosed in the claims including four peripheral disks, a mud suction port, four cutting edges along the drill bit, multiple teeth along the cutting edges, sealed end covers, bearings, and six blades.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
Claims 1-6 are rejected. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676